Case 18-31754-5-mcr           Doc 64     Filed 12/28/18 Entered 12/28/18 11:25:11                     Desc Main
                                        Document     Page 1 of 15



                                                                       Hearing Date: January 11, 2019
                                                                       Hearing Time: 11:00 a.m.
                                                                       Hearing Location: Syracuse, NY



 UNITED STATES BANKRUPTCY COURT
 NORTHERN DISTRICT OF NEW YORK

 In re:
                                                                                Case Nos.
 CENTERSTONE LINEN SERVICES,LLC,                                                18-31754(main case)
 ATLAS HEALTH CARE LINEN SERVICES CO., LLC,                                     18-31753
 ALLIANCE LAUNDRY &TEXTILE SERVICE, LLC,                                        18-31755
 ALLIANCE LAUNDRY AND TEXTILE SERVICE OF                                        18-31756
 ATLANTA,LLC,and
 ALLIANCE LTS WINCHESTER,LLC                                                    18-31757
 d/b/a Clarus Linen Systemsl,
                                                                                Chapter 11 Cases
                                                     Debtors.                   Jointly Administered




             DEBTORS' MOTION FOR ORDER AUTHORIZING PAYMENT OF
               PREPETITION CLAIMS OF CERTAIN CRITICAL VENDORS

          The above-captioned debtors and debtors in possession (collectively, the "Debtors"), by

 and through their undersigned counsel, hereby move this Court (this "Motion") for the entry of

 an order, pursuant to sections 105(a), 363, 1107 and 1108 of title 11 of the United States Code

(11 U.S.C. §§ 101 et seq., the "Bankruptcy Code"), authorizing the Debtors to continue

 prepetition payment arrangements with certain critical vendors and to pay prepetition obligations

 in connection therewith. In support of this Motion, the Debtors respectfully represent as follows:




'The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
 number, are: Centerstone Linen Services, LLC d/b/a Clarus Linen Systems (5594)("Centerstone"); Atlas Health
 Care Linen Services Co., LLC d/b/a Clarus Linen Systems (2681)("Atlas"); Alliance Laundry &Textile Service,
 LLC d/b/a Clarus Linen Systems (8284)("Alliance"); Alliance Laundry and Textile Service of Atlanta, LLC d/b/a
 Clarus Linen Systems (4065)("Atlanta"); and Alliance LTS Winchester, LLC d/b/a Clarus Linen Systems (0892)
("Winchester").

                                                                                                          3272523.1
Case 18-31754-5-mcr       Doc 64    Filed 12/28/18 Entered 12/28/18 11:25:11            Desc Main
                                   Document     Page 2 of 15



                                         JURISDICTION

         1.     The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue is

 proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

        2.      The statutory and rule-based predicates for the relief requested herein are sections

 105(a), 363, 1107 and 1108 of the Bankruptcy Code and Rule 6004 of the Federal Rules of

 Bankruptcy Procedure (the "Bankruptcy Rules").

                                      RELIEF REQUESTED

        3.      By this Motion, the Debtors seek the entry of an Order authorizing the Debtors to

 continue paying prepetition amounts owed to creditors (i) Standard Textile Co., Inc. ("Standard

 Textile") and (ii) American Associated Companies, Inc.("AACO") as "critical vendors", which,

 in the Debtors' reasonable judgment, are necessary to prevent the disruption of the Debtors'

 operations.   The Debtors propose to continue making weekly installment payments of

 $15,000.00 and $7,500.00 to Standard Textile and AACO, respectively, in accordance with the

 terms of prepetition promissory notes described below.         Standard Textile and AACO are

 hereinafter collectively, the "Critical Vendors".

                                         BACKGROUND

        4.      On December 19, 2018 (the "Petition Date"), the Debtors filed separate voluntary

 petitions for relief under chapter 11 of the Bankruptcy Code with the United States Bankruptcy

 Court for the Northern District of New York (the "Court"), commencing the Debtors' chapter 11

 cases (these "Chapter 11 Cases"). The Debtors continue to operate their businesses and manage

 their properties as debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy

 Code. No request for a trustee or examiner has been made in these Chapter 11 Cases and, as of



                                                     2                                      3272523.1
Case 18-31754-5-mcr        Doc 64    Filed 12/28/18 Entered 12/28/18 11:25:11              Desc Main
                                    Document     Page 3 of 15



 the date of the filing of this Motion, no official committees have been appointed or designated.

 The Chapter 11 Cases are being jointly administered under Bankruptcy Rule 1015(b) pursuant to

 Orders entered by the Bankruptcy Court on December 20, 2018.

        5.      The Debtors are leading providers ofhigh-quality linen rental and commercial

 laundry services to the healthcare industry, primarily supplying scrubs, sheets, towels, blankets,

 patient apparel and other linen products to hospitals and healthcare clinics via long-term

 contacts. Centerstone is the corporate parent offour subsidiary corporations (Atlas, Alliance,

 Atlanta and Winchester) and provides back-office and administrative support to them. Atlas and

 Alliance currently operate five production facilities in three states (Atlas operates two facilities

 in New York and Alliance operates two facilities in Georgia and one in South Carolina) that

 provide daily pick-ups and deliveries to their customers. Atlanta and Winchester are not

 currently operating production facilities.

        6.      Amore detailed factual background relating to the Debtors' commencement of

 these Chapter 11 Cases is set forth in detail in the Affidavit ofJohn J. Giardino In Support of

 Chapter 11 Petitions and Fzrst Day Motions sworn to on the 19th day of December, 2018 filed in

 these Cases and incorporated herein by reference.

        7.      Standard Textile and AACO are the Debtors' largest suppliers of linen products.

 Several of the Debtors' key customer contracts specify linen goods manufactured only by

 Standard Textile or AACO. These specifications include the type of material or other qualities

 only available from Standard Textile or AACO. The Debtors are required to continually

 purchase new linens in order to replace lost linens and comply with the quantities required to be

 delivered under their customer contracts.




                                                   3                                            3272523.1
Case 18-31754-5-mcr          Doc 64     Filed 12/28/18 Entered 12/28/18 11:25:11                   Desc Main
                                       Document     Page 4 of 15



          8.      Prior to the Petition Date, the Debtors accrued significant arrears with both

 Standard Textile and AACO. In order to ensure the continued delivery of those companies'

 products, the Debtors executed promissory notes and entered into weekly installment payment

 arrangements with both Standard Textile and AACO.

         9.       On December 4, 2017, debtors Centerstone, Atlas, Alliance and Atlanta entered

 into a Promissory Note with Standard Textile in the original principal amount of $6,185,105.77

(the "Standard Textile Note") to satisfy outstanding payment arrears due. Paragraph 1 of the

 Standard Textile Note provides, however,that,

        the outstanding principal due under this Note and all accrued interest, shall be
        deemed paid and satisfied in full, and the remaining payment obligations of
        [Debtors] under this Note shall be deemed to be forever discharged, if (a)
        [Debtors] pay to [Standard Textile] ...the aggregate sum of Two Million Eight
        Hundred Forty-Eight Thousand Five Hundred and Fifteen Dollars and Thirty-
        Eight Cents ($2,848,515.38) payable in accordance with the following payment
        schedule: minimum payment of Fifteen Thousand Dollars ($15,000.00) per week;
        and (b) no Event of Default has occurred and [Debtors] otherwise are in
        compliance with all their other duties and obligations under this Note.2

 Paragraph 7(e) further requires the Debtors to collectively purchase from Standard Textile, on a

 cash-in-advance basis, at least 65% of their aggregate weekly linen purchases from all vendors.

 A copy of the Standard Textile Note is attached hereto as Exhibit "A".

         10.      In October 2018, debtor Centerstone entered into a Promissory Note and

 Agreement for Future Orders (dated as of June 2018) with AACO in the original principal

 amount of $1,040,673.39 (the "AACO Note") to satisfy outstanding payment arrears due. The

 AACO Note provides for 113 weekly installment payments in the amount of $8,500.00 through

 June 10, 2019, then increasing to $11,000.00 through June 8, 2020 and then increasing to

 $13,500.00 through August 10, 2020. With the consent of AACO, however, Centerstone has


 2 John J. Giardino has a limited personal guaranty of up to $1,000,000.00 with respect to the Standard Textile
 obligation. The guaranty agreement is attached to the Standard Textile Note.

                                                       4'                                              3272523.1
Case 18-31754-5-mcr        Doc 64    Filed 12/28/18 Entered 12/28/18 11:25:11          Desc Main
                                    Document     Page 5 of 15



  been paying weekly installments of $7,500.00 since August 2018 to AACO. Centerstone is also

 on acash-in-advance basis with AACO for future linen purchases. Copies of the AACO Note

 and email correspondence dated November 7, 2018 confirming the current installment payment

 amount are attached hereto as Exhibit "B".

         1 1.    The Debtors are current on their installment payments and cash-in-advance

 payments due Standard Textile and AACO. As of the Petition Date, the Debtors owed Standard

 Textile approximately $1,627,493.74 and owed AACO approximately $1,266,152.78 for linen

 purchases under their respective promissory notes.

         12.     During the post-petition period, the Debtors have budgeted for new linen

 purchases of approximately $100,000.00 per week in order to meet customer contract demands.

                               NEED FOR RELIEF REQUESTED

         13.    The goods provided by the Critical Vendors are crucial to the continuation of the

 Debtors' businesses and would be difficult and expensive to replace. Continued payments to the

 Critical Vendors prior to the confirmation of a plan in these Chapter 11 Cases is vital because:

(a) the linen goods provided by Standard Textile and AACO are specified in certain significant

 customer contracts and are the only sources from which the Debtors can procure those particular

 goods;(b)the failure to continue paying the Critical Vendors would, in the business judgment of

 the Debtors, result in the Critical Vendors refusing to provide goods to the Debtors; (c) the

 Critical Vendors provide goods to the Debtors on advantageous terms; and (d) the Critical

 Vendors could themselves be irreparably damaged by the Debtors' failure to pay their prepetition

 claims, resulting in the Debtors being forced to obtain linen goods elsewhere that would either be

 at a higher price or not of the quantity or quality required by the Debtors.




                                                  5                                        3272523.1
Case 18-31754-5-mcr        Doc 64    Filed 12/28/18 Entered 12/28/18 11:25:11             Desc Main
                                    Document     Page 6 of 15



         14.     The Debtors therefore seek authority to continue paying the Critical Vendors in

 the ordinary course of business, as the Debtors believe that payment of the amounts specified

 herein would allow them to obtain goods that are absolutely necessary to the Debtors' post-

 petition operations.

         15.     The Debtors have critically examined whether the payments to the Critical

 Vendors described herein are necessary using the following criteria: (a) whether the vendor in

 question was a "sole-source" vendor; (b) whether preferences or requirements of the Debtors'

 customers prevent the Debtors from looking to alternative sources for a vendor's products; and

(c) whether the Debtors receive advantageous pricing or other terms from a vendor such that

 replacing such vendor post-petition would result in significantly higher costs to the Debtors. The

 Debtors also took into account(a) whether failure to pay a Critical Vendor's claims would result

 in the Critical Vendor terminating its provision of goods to the Debtors; and (b) what percentage

 ofthe Critical Vendor's claims would need to be paid to induce it to continue providing goods to

 the Debtors.

         16.    The Debtors propose to condition the continued payments to the Critical Vendors

 on the agreement of the Critical Vendors to continue supplying linen goods to the Debtors

(including, but not limited to, credit limits, pricing, cash discounts, timing of payments,

 allowances, rebates, normal product mix and availability, and other applicable terms and

 programs) on terms that are consistent with the historical trade terms between the parties (the

"Customary Trade Terms"). The Debtors reserve the right to negotiate trade terms with the

 Critical Vendors, as a condition to payment of any Critical Vendor claim, that vary that from the

 Customary Trade Terms to the extent the Debtors determine that such terms are necessary to

 procure the essential linen goods or are otherwise in the best interests ofthe Debtors' estates.



                                                  6                                           3272523.1
Case 18-31754-5-mcr       Doc 64    Filed 12/28/18 Entered 12/28/18 11:25:11             Desc Main
                                   Document     Page 7 of 15



         17.    If any Critical Vendor accepts payment on account of a prepetition obligation of

 the Debtors and thereafter does not continue to provide goods to the Debtors on Customary

 Trade Terms, any payments made will be deemed an avoidable post-petition transfer under

 Section 549 of the Bankruptcy Code and, therefore, will be recoverable by the Debtors in cash

 upon written request. Upon recovery by the Debtors, the claim will be reinstated as a prepetition

 claim in the amount so recovered.

         18.    The payments owed to Critical Vendors are necessary to preserve the Debtors'

 businesses (and their value) pending sales of the Debtors' assets as going concerns or the

 confirmation of a plan in these Chapter 11 Cases. If this Motion is not granted, it is likely that

 Critical Vendors will stop providing linen goods to the Debtors on Customary Trade Terms,

 effectively reducing the amount of credit available to the Debtors, or will stop doing business

 with the Debtors altogether, leaving the Debtors unable to obtain essential materials for their

 businesses, forcing the Debtors to incur higher costs to obtain replacement materials, and, in any

 event, causing such substantial delays in the Debtors' operations that the Debtors may never

 fully recover from the harm resulting from such a delay. As further detailed below, such actions

 would be extremely damaging, if not devastating, to the Debtors, their estates and their creditors.

        19.     In particular, the continued availability of linen products in quantities and on

 terms consistent with those the Debtors enjoyed prepetition is vital to the Debtors' business

 because it allows the Debtors to maintain operations as a going concern. Preserving the Debtors'

 ability to operate will enable the Debtors to maintain their competitiveness and to maximize the

 value oftheir businesses. Conversely, a disruption or cancellation of deliveries of goods —which

 are not readily replaceable —would cripple the Debtors' business operations, increase the amount




                                                 7                                          3272523.1
Case 18-31754-5-mcr       Doc 64    Filed 12/28/18 Entered 12/28/18 11:25:11             Desc Main
                                   Document     Page 8 of 15



 of funding needed by the Debtors post-petition, and ultimately impede the Debtors' ability to

 service their customers and generate revenue, thereby placing the value of their business at risk.

                              BASIS FOR RELIEF REQUESTED

        20.     The relief requested in this Motion is essential to preserving good relationships

 with those vendors that are essential to the continued operations of the Debtors' businesses. The

 Debtors, their creditors, and their estates would suffer immediate harm if the Debtors are unable

 to secure the continued cooperation of their Critical Vendors through payment of prepetition

 amounts owed to those vendors in the ordinaxy course of business.

 A.     Payment of the Critical Vendor Claims is Warranted Under Section 363 of the
        Bankruptcy Code

        21.     The Court may authorize payment of the Critical Vendors' claims pursuant to

 section 363 of the Bankruptcy Code. Section 363(b)(1) of the Bankruptcy Code provides that a

 debtor may "after notice and a hearing, use, sell, or lease, other than in the ordinary course of

 business, property ofthe estate." 11 U.S.C. § 363(b)(1). A debtor's decision to use, sell, or lease

 assets outside the ordinary course of business must be based upon the sound business judgment

 of that debtor. See Official Comm. of Unsecured Creditors ofLTV Aerospace & Def. Co. v. LTV

 Co. (In re Chateaugay Corp.), 973 F.2d 141, 143 (2d Cir. 1992) (holding that a court

 determining an application pursuant to section 363(b) must find from the evidence a good

 business reason to grant such application); In re Ionosphere Clubs, Inc., 100 B.R. 670, 675

(Bankr. S.D.N.Y. 1989)(standard for determining a section 363(b) motion is whether the debtor

 has a "good business reason" for the requested relied; In re James A. Phillips, Inc., 29 B.R. 391,

 397 (S.D.N.Y. 1983)(authorizing a contractor to pay prepetition claims of some suppliers who

 were potential lien claimants pursuant to section 363 because the payments were necessary for

 the general contractors to release funds owed to the debtors). "Where the debtor articulates a


                                                 g                                           3272523.1
Case 18-31754-5-mcr        Doc 64    Filed 12/28/18 Entered 12/28/18 11:25:11            Desc Main
                                    Document     Page 9 of 15



 reasonable basis for its business decisions (as distinct from a decision made arbitrarily or

 capriciously), courts will generally not entertain objections to the debtor's conduct." Comm. of

 Asbestos-Related Litigants and/or Creditors v. Johns-Manville Corp. (In re Johns-Manville

 Corp.), 60 B.R. 612,616(Bankr. S.D.N.Y. 1986).

         22.    Numerous courts have also used their section 105(a) equitable powers under the

 doctrine of necessity to authorize payment of a debtor's prepetition obligations where, as here,

 such payment is necessary to effectuate the "paramount purpose" of chapter 11 reorganization,

 which is to prevent the debtor from going into liquidation and to preserve the going concern

 value of the debtor. See, e.g., In re Lehigh Co. &New England Ry. Co., 657 F.2d 570, 581 (3d

 Cir. 1981)(holding that "if payment of a claim which arose prior to reorganization is essential to

 the continued operation of the ... [business] during reorganization, payment may be authorized

 even if it is made out of [the] corpus"). The "necessity of payment" doctrine "recognizes the

 existence of the judicial power to authorize a debtor in a reorganization case to pay prepetition

 claims where such payment is essential to the continued operation of the debtor," which is

 consistent with the paramount goal of chapter 11: "facilitating the continued operation and

 rehabilitation of the debtor." In re Ionosphere Clubs, Inc., 98 B.R. 174, 176 (Bankr. S.D.N.Y.

 1989). See also In re Columbia Gas Sys., Inc., 136 B.R. 930, 939 (Bankr. D. Del. 1992)

(recognizing that "[i]f payment of a prepetition claim `is essential to the continued operation of

[the debtor], payment may be authorized"').

        23.     The Debtors respectfully submit that similar relief is warranted in these Chapter

 1 1 Cases. As the foregoing authority provides, where the ability to pay prepetition claims of the

 Critical Vendors is necessary to prevent disruption to the Debtors' business operations, courts are

fully empowered to authorize such payments.           Further, the continued satisfaction of the



                                                 9                                          3272523.1
Case 18-31754-5-mcr       Doc 64     Filed 12/28/18 Entered 12/28/18 11:25:11          Desc Main
                                   Document      Page 10 of 15



  prepetition claims of the Critical Vendors will enable the Debtors to preserve the value of their

  estates and safeguard the confidence and goodwill of their suppliers and service providers.

  Without the requested relief, which is based on a rational exercise of the Debtors' business

 judgment, the Debtors' efforts to maximize the value of these estates will be jeopardized. The

  relief requested in this Motion contemplates continued payments to the Critical Vendors, who in

 turn agree to provide post-petition goods to the Debtors on Customary Trade Terms or other

 prepetition terms acceptable to the Debtors, and is therefore consistent with and appropriate

 under section 363 ofthe Bankruptcy Code.

         24.    As detailed above, maintaining the goods provided by the Critical Vendors is vital

 to the Debtors' continuing business operations and the success of these Chapter 11 Cases. In

 addition, and as also detailed above, the Debtors have concluded that there is a significant risk

 that the Critical Vendors will cease doing business with the Debtors unless the Debtors continue

 the prepetition payment arrangements with the Critical Vendors. Should any Critical Vendor

 stop supplying goods to the Debtors, or choose to significantly downgrade the Debtors' trade

 terms, their businesses would be adversely affected. As such, the Debtors submit that the

 amounts proposed to be paid to the Critical Vendors in the ordinary course of business pales in

 comparison to the likely damage to the Debtors' businesses and estates should the relief

 requested herein not be granted. In light of the foregoing, the Debtors submit that making

 continued payments to the Critical Vendors is plainly in the best interests of their estates and

 creditors.

        25.    The Debtors therefore respectfully submit that the relief sought herein is fully

justified pursuant to sections 105 and 363 of the Bankruptcy Code, as well as the "doctrine of

 necessity."



                                                1~                                        3272523.1
Case 18-31754-5-mcr         Doc 64     Filed 12/28/18 Entered 12/28/18 11:25:11           Desc Main
                                     Document      Page 11 of 15



         26.       The critical linen goods provided by the Critical Vendors are vital to the Debtors'

  continuing business operations and their ability to maximize estate assets. If the relief sought in

  this Motion is not granted, Critical Vendors may attempt to assert their considerable leverage and

  deny the Debtors essential goods going forward.           Accordingly, in the Debtors' business

 judgment, the payment of the Critical Vendor Claims as set forth herein is necessary to prevent

 the immediate and irreparable harm that would arise from a disruption to the Debtors' business

 operations.

 B.      The Court May Also Authorize Payment of the Critical Vendor Claims as a Valid
         Exercise of the Debtors' Fiduciary Duties

         27.       The Debtors, operating their businesses as debtors in possession pursuant to

 sections 1107(a) and 1108 of the Bankruptcy Code, are fiduciaries "holding the bankruptcy

 estates] and operating the business for the benefit of [their] creditors and (if the value justifies)

 equity owners." In re CoServ, 273 BR. 487,497(Banks. N.D. Tex. 2002). Implicit in the duties

 of a chapter 11 debtor in possession is the duty "to protect and preserve the estate, including

 operating business's going-concern value." Id.

        28.        It has been noted that there are instances in which a debtor in possession can

 fulfill its fiduciary duty "only by the preplan satisfaction of a prepetition claim." The CoSery

 court specifically noted that satisfaction of prepetition claims prior to a plan of reorganization

 would be a valid exercise of a debtor's fiduciary duty when the payment "is the only means to

 effect a substantial enhancement of the estate" and also when the payment was to "sole suppliers

 of a given product." Id. at 497-98. The court provided athree-pronged test for determining

 whether a preplan payment on account of a prepetition claim was a valid exercise of a debtor's

 fiduciary duty:




                                                  11                                          3272523.1
Case 18-31754-5-mcr        Doc 64     Filed 12/28/18 Entered 12/28/18 11:25:11           Desc Main
                                    Document      Page 12 of 15



                 First, it must be critical that the debtor deal with the claimant.
                 Second, unless it deals with the claimant, the debtor risks the
                 probability of harm, or, alternatively, loss of economic advantage
                 to the estate or the debtor's going concern value, which is
                 disproportionate to the amount of the claimant's prepetition claim.
                 Third, there is no practical or legal alternative by which the debtor
                 can deal with the claimant other than by payment ofthe claim.

 Id. at 498.

           29.   Resuming payment of the Critical Vendor claims meets the test set forth in

 CoServ. As described above, the Debtors have narrowly tailored this Motion to encompass only

 those Critical Vendors which are essential to the operation of each Debtor's business. Any

 disruption to the Debtors' supply chain could cost the Debtors' estates hundreds of thousands of

 dollars in lost revenues and delay the laundry process from which the Debtors obtain essentially

 all of their revenue. The potential harm that would stem from the failure to pay the Critical

 Vendors is, in the Debtors' business judgment, disproportionate to the amount of the prepetition

 claims that the Debtors are seeking to pay hereunder. Moreover, with respect to each Critical

 Vendor, the Debtors have examined other options short of paying the Critical Vendors' claims

 and have determined that to avoid significant disruption of the Debtors' business operations,

 there exists no practical or legal alternative to payment of the Critical Vendors' claims.

 Therefore, the Debtors can only meet their fiduciary duties as debtors in possession under

 sections 1107(a) and 1108 of the Bankruptcy Code by resuming payments to the Critical

 Vendors. Accordingly, the Debtors respectfully request that the Court grant the relief requested

 herein.

 C.        The Court Should Authorize Applicable Banks to Honor Checks and Electronic
           Fund Transfers in Accordance with the Motion

           30.   The Debtors pay the Critical Vendors with funds drawn by checks (the "Checks")

or by means of electronic fund transfers (the "Electronic Transfers"). Prior to the Petition Date,


                                                 l2                                        3272523.1
Case 18-31754-5-mcr       Doc 64     Filed 12/28/18 Entered 12/28/18 11:25:11            Desc Main
                                   Document      Page 13 of 15



 the Debtors remitted Checks or Electronic Transfers on account of certain claims that may not

 have cleared as of the Petition Date. To the extent any of the Checks or Electronic Transfers

 have not cleared their operating or disbursement accounts at HSBC Bank USA, National

 Association("HSBC Bank") as of the Petition Date, the Debtors request that the Court authorize

 and direct HSBC Bank, in the Debtors' sole discretion, to receive, process, honor and pay the

 Checks or Electronic Transfers, without the need for further Court approval. If the Critical

 Vendors have not received payment for amounts in connection with the Critical Vendors' claims,

 the Debtors seek authority to issue replacement Checks, resubmit Electronic Transfers or

 otherwise make payment to the Critical Vendors on account of the Critical Vendors' claims,

 without the need for further Court approval. The Debtors represent that each of the Checks and

 Electronic Transfers can be readily identified as relating directly to the authorized payment of

 amounts owed on account of the Critical Vendors' claims. Accordingly, if the relief requested

 herein is granted, the Checks and Electronic Transfers, other than those relating to authorized

 payments, will not be honored inadvertently.

                              REQUEST FOR WAIVER OF STAY

        31.     To implement the foregoing, the Debtors seek a waiver of any stay of the

 effectiveness of the order approving this Motion. Pursuant to Bankruptcy Rule 6004(h), any

"order authorizing the use, sale, or lease of property other than cash collateral is stayed until the

 expiration of 14 days after entry of the order, unless the court orders otherwise." The Debtors

 submit that the relief requested in this Motion is necessary to avoid immediate and irreparable

 harm to the Debtors for the reasons set forth herein. Accordingly, the Debtors submit that ample

 cause exists to justify a waiver ofthe 14-day stay imposed by Bankruptcy Rule 6004(h).




                                                 13                                          3272523.1
Case 18-31754-5-mcr        Doc 64     Filed 12/28/18 Entered 12/28/18 11:25:11          Desc Main
                                    Document      Page 14 of 15



          32.    To implement the foregoing immediately, the Debtors respectfully request a

  waiver of the notice requirements of Bankruptcy Rule 6004(a) to the extent they are deemed to

 apply.

                                   RESERVATION OF RIGHTS

          33.    Nothing contained herein is intended or should be construed as an admission of

 the validity of any claim against the Debtors; a waiver of the Debtors' rights to dispute any

 claim; or an approval, assumption, or rejection of any agreement, contract, or lease under section

 365 of the Bankruptcy Code. The Debtors expressly reserve their rights to contest any invoice or

 claim with respect to Critical Vendors in accordance with applicable law and to assume or reject

 any agreements with such parties in accordance with the applicable provisions of the Bankruptcy

 Code. Likewise, if this Court grants the relief sought herein, any payment made pursuant to the

 Court's order is not intended and should not be construed as an admission as to the validity of

 any claim or a waiver of the Debtors' rights to subsequently dispute such claim.

                                              NOTICE

          34.   Notice of this Motion will be given to (i) the Office of the United States Trustee

 for the Northern District of New York; (ii) counsel for HSBC Bank; (iii) Standard Textile; (iv)

 AACO; (v)the twenty largest unsecured creditors in each Debtor's case; (vi) all required

 government agencies; and (vii) all parties filing notices of appearance and requests for service of

 pleadings in the Debtors' cases. In light of the nature of the relief requested herein, the Debtors

 submit that no further notice is required.

          35.   No previous application for the relief sought in this Motion has been made to this

 Court.




                                                 14                                         3272523.1
Case 18-31754-5-mcr       Doc 64     Filed 12/28/18 Entered 12/28/18 11:25:11         Desc Main
                                   Document      Page 15 of 15



          WHEREFORE, the Debtors respectfully request that the Court enter an order

 authorizing the Debtors to continue paying, pursuant to the terms of the prepetition promissory

 notes, the prepetition amounts owed to creditors Standard Textile and AACO as critical vendors,

 and granting such other and further relief as the Court deems appropriate.


 Dated: December 28, 2018
        Syracuse, New York                    BOND,SCHOENECK &KING,PLLC


                                      BY~                             ~T~
                                             Stephen A. Donato, Bar Roll No. 101522
                                             Camille W. Hill, Bar Roll No. 501876
                                             Office and Post Office Address:
                                             One Lincoln Center
                                             Syracuse, New York 13202
                                             Tel:(315)218-8000
                                             Fax:(315)218-8100
                                             Email: sdonato(a~bsk.com
                                                     chillnbsk.com

                                             Proposed Counsel to the Debtors and Debtors in
                                             Possession




                                                is                                      3272523.1
